Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 1 of 22 PageID #: 34819
                                                                           1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                       FOR THE DISTRICT OF DELAWARE

    3

    4     IN RE: CHANBOND, LLC                  ) C.A. No. 15-842(RGA)
          PATENT LITIGATION                     ) CONSOLIDATED
    5

    6                                           J. Caleb Boggs Courthouse
                                                844 North King Street
    7                                           Wilmington, Delaware

    8                                           Monday, April 19, 2021
                                                9:01 a.m.
    9                                           Teleconference

   10
          BEFORE:    THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.
   11

   12     APPEARANCES:

   13                    BAYARD, P.A.
                         BY: STEPHEN B. BRAUERMAN, ESQUIRE
   14                    BY: RONALD P. GOLDEN, III, ESQUIRE

   15                                -and-

   16                    KING   & WOOD MALLESONS LLP
                         BY:    ROBERT A. WHITMAN, ESQUIRE
   17                    BY:    MARK S. RASKIN, ESQUIRE
                         BY:    JOHN F. PETRSORIC, ESQUIRE
   18                    BY:    MICHAEL DeVINCENZO, ESQUIRE
                         BY:    ANDREA PACELLI, ESQUIRE
   19                    BY:    ELIZABETH LONG, ESQUIRE
                         BY:    CHARLES WIZENFELD, ESQUIRE
   20                    BY:    ERIC BERGER, ESQUIRE

   21                                           For ChanBond, LLC

   22

   23

   24

   25
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 2 of 22 PageID #: 34820
                                                                              2


           1   APPEARANCES CONTINUED:

           2                 MORRIS NICHOLS ARSHT & TUNNELL LLP
                             BY: JACK B. BLUMENFELD, ESQUIRE
           3                 BY: JENNIFER YING, ESQUIRE

           4                              -and-

           5                 WINSTON & STRAWN, LLP
                             BY: KRISHNAN PADMANABHAN, ESQUIRE
           6                 BY: THOMAS M. MELSHEIMER, ESQUIRE
                             BY: DAVID P. ENZMINGER, ESQUIRE
           7
                                                      For the Defendant
           8
                                  ***     PROCEEDINGS    ***
09:01:21   9

09:01:21 10                  THE COURT:    Good morning.       This is Judge

09:01:21 11    Andrews.

09:01:21 12                  Is my reporter on the line?

09:01:21 13                  THE REPORTER:    Yes, Judge.

09:01:26 14                  THE COURT:    And is my deputy clerk on the line?

09:01:28 15                  DEPUTY CLERK:    Yes, Judge.

09:01:29 16                  THE COURT:    And for the plaintiffs, Mr. Golden,

09:01:33 17    are you on the line?

09:01:35 18                  MR. BRAUERMAN:       Good morning, Your Honor.    It's

09:01:36 19    Steve Brauerman.

09:01:38 20                  THE COURT:    Okay.

09:01:41 21                  MR. BRAUERMAN:       Mr. Golden is on as well for

09:01:44 22    Bayard.    We're joined from lead counsel by Robert Whitman,

09:01:48 23    Mark Raskin, Michael DiVincenzo, John Petrsoric, Charles

09:01:55 24    Wizenfeld, Betsy Long, Andrea Pacelli, and Eric Berger from

09:02:00 25    King & Wood Mallesons.      And we may be joined by George
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 3 of 22 PageID #: 34821
                                                                              3


09:02:07   1   Shipley from the Shipley Snell firm in Texas as well as our

09:02:11   2   client representative, William Carter, is on the line.

09:02:13   3                 And good morning, Your Honor.

09:02:14   4                 THE COURT:   Good morning, Mr. Brauerman.

09:02:16   5                 All right.   And for the defendants, who's on the

09:02:19   6   line?

09:02:22   7                 MS. YING:    Good morning, Your Honor.     This is

09:02:24   8   Jen Ying from Morris Nichols on behalf of the defendant,

09:02:26   9   Cox.    With me on the line is Jack Blumenfeld, also from

09:02:29 10    Morris Nichols.   And then we have Krishnan Padmanabhan, Tom

09:02:33 11    Melsheimer, and David Enzminger from Winston & Strawn.

09:02:36 12                  We also have some client reps on the line, but I

09:02:39 13    won't announce them because I think there's a lot of them.

09:02:42 14                  THE COURT:   Okay.   Thank you, Ms. Ying.

09:02:43 15                  All right.   So basically, I've gotten a letter

09:02:48 16    about the trial date, and I think with a few minor

09:02:55 17    modifications, we can have a trial.      And the only thing

09:03:03 18    standing in the way from the point of view of the parties

09:03:07 19    are what Cox identifies as the witnesses, Bernstein and

09:03:11 20    White.   But as I understand it, they're fact witnesses and I

09:03:15 21    have no idea actually who they are, but as I understand it,

09:03:19 22    everyone agrees that they can testify remotely.        And so

09:03:25 23    doesn't that more or less, and I'm not saying you all don't

09:03:29 24    have to figure out perhaps some protocol about them

09:03:32 25    testifying remotely, but doesn't that more or less resolve
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 4 of 22 PageID #: 34822
                                                                              4


09:03:35   1   that issue?

09:03:39   2                 MR. PADMANABHAN:     This is Krishnan Padmanabhan

09:03:42   3   on behalf of Cox.   This is what I'd say is Mr. Bernstein,

09:03:47   4   he's a fact witness, but he's also a fact witness for --

09:03:51   5                 THE COURT:   Wait.   I'm sorry, Mr. Padmanabhan.

09:03:54   6   You don't have the best connection in the world.         I can

09:03:57   7   barely understand you.

09:03:59   8                 MR. PADMANABHAN:     I apologize, Your Honor.      Let

09:04:00   9   me try once more.   Hopefully, this is better.

09:04:03 10                  THE COURT:   Okay.   It sounds better.

09:04:05 11                  MR. PADMANABHAN:     Good.   I was just trying to

09:04:09 12    fill in the gap that the Court identified which is that

09:04:13 13    Mr. Bernstein is a fact witness for Cisco Systems.

09:04:16 14                  THE COURT:   Okay.

09:04:17 15                  MR. PADMANABHAN:     And so his fact testimony is

09:04:19 16    pretty essential.   Mr. White is a fact witness for

09:04:23 17    CableLabs.    I think one of the issues that I think had been

09:04:28 18    identified previously is that there might be certainly some

09:04:34 19    issues regarding weight given to witnesses, some of which

09:04:37 20    are giving testimony remotely, and some even who are giving

09:04:42 21    testimony live.   And I think, you know, Mr. Bernstein's

09:04:46 22    testimony is very important because it's critical testimony

09:04:49 23    regarding a lot of the accused equipment.

09:04:51 24                  So that is certainly an issue, I think, Your

09:04:55 25    Honor.   We think it's a little bit of a problem.        Well, more
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 5 of 22 PageID #: 34823
                                                                              5


09:05:00   1   than a little bit of a problem.      And so I don't know if

09:05:05   2   that's, you know, simply carried by remote testimony, I'd

09:05:14   3   say that.

09:05:14   4                I'd also say that, as Your Honor knows, we

09:05:17   5   talked about this case being a bellwether, and I think there

09:05:21   6   would certainly be some issues or some questions about how

09:05:24   7   representative it is if some of the key testimony regarding

09:05:28   8   the accused equipment is coming in remotely.

09:05:32   9                THE COURT:    Okay.   Well, you know, I think we're

09:05:37 10    doing plenty of or, you know, remote trials, bench trials

09:05:41 11    that are entirely remote and, you know, people presenting

09:05:44 12    testimony by deposition.     So I believe that Mr. Bernstein

09:05:50 13    and Mr. White, if he's less important, but in any event,

09:05:53 14    both of them can be presented remotely and with, you know,

09:06:01 15    not prejudicing your case.     So I note your concern.

09:06:05 16                 In any event, you know, I want to go ahead and

09:06:14 17    you'll just have to figure out how to deal with that.         I

09:06:16 18    don't think it makes any difference that it's a bellwether

09:06:22 19    trial.   So that's one thing.

09:06:24 20                 MR. BRAUERMAN:     Your Honor.

09:06:24 21                 THE COURT:    Yes.

09:06:25 22                 MR. BRAUERMAN:     Your Honor, I'm sorry.     This is

09:06:28 23    Steve Brauerman.   I just wanted to, if I could mention one

09:06:31 24    point on this which I think will help alleviate

09:06:34 25    Mr. Padmanabhan's concern about the weight to the witnesses.
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 6 of 22 PageID #: 34824
                                                                              6


09:06:37   1   We have witnesses -- we have one witness, our infringement

09:06:40   2   expert, Mr. Nettles who would prefer to testify remotely as

09:06:45   3   well.   If that's acceptable to the Court, that is acceptable

09:06:48   4   to ChanBond.    And I think it might -- if both parties are

09:06:53   5   having at least one important witness testify remotely, it

09:06:56   6   might minimize Mr. Padmanabhan's concern about giving weight

09:07:00   7   to the witnesses.    So I just wanted to say that at this time

09:07:03   8   and make sure that was acceptable to Your Honor that

09:07:06   9   Mr. Nettles testify remotely as well.

09:07:09 10                   THE COURT:   Very well.   At least I know who

09:07:12 11    Dr. Nettles is, and I have -- so that's fine by me.

09:07:18 12                   Mr. Padmanabhan, any comment from you?

09:07:24 13                   MR. PADMANABHAN:   Yeah, sure.    Actually I think,

09:07:25 14    Your Honor, it gives us serious concern because, you know,

09:07:31 15    cross-examination remotely is certainly not optimal, and the

09:07:36 16    cross-examination of Dr. Nettles is -- it's critical to the

09:07:41 17    case.   We think a number of Dr. Nettles' opinions are highly

09:07:48 18    suspicious and so, you know, I think we would obviously

09:07:52 19    prefer live cross-examination of that witness.        And again,

09:07:57 20    that presents issues.

09:07:59 21                   Now, Your Honor, one thing we would note is, and

09:08:02 22    we don't -- obviously, you know, we understand that Your

09:08:09 23    Honor thinks the case is ready to proceed, and we understand

09:08:13 24    that.   But one of the proposals in ChanBond's letter was to

09:08:19 25    do this in July, and we might be able to alleviate some of
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 7 of 22 PageID #: 34825
                                                                              7


09:08:23   1   these issues with a July date which is just not that far

09:08:27   2   off, at the same time I think everyone is hoping that we are

09:08:31   3   and expecting that we are going to be in a much better

09:08:35   4   situation then.

09:08:35   5                THE COURT:    All right.

09:08:42   6                MR. BRAUERMAN:    Your Honor, this is Steve

09:08:44   7   Brauerman.   I would just say when we submitted that letter

09:08:46   8   some time ago, the state of the world was slightly

09:08:50   9   different.   We are opposed to moving the trial.       We are

09:08:54 10    ready to try this case.    We would like to proceed on the

09:08:57 11    scheduled trial date.     There's several other cases that

09:09:00 12    remain to be tried after this, as I think the Court and

09:09:04 13    defendants are well aware.     This is a 2015 case.      And while

09:09:08 14    I appreciate that defendants have tried to avoid a trial for

09:09:12 15    probably the last three and a half to four years, the case

09:09:15 16    is ready to be tried, and we would oppose any further delay.

09:09:20 17                 THE COURT:    All right.   Well, you know, the

09:09:26 18    problem is, Mr. Padmanabhan, nobody really knows how things

09:09:31 19    are going to go.   Things may not be a whole lot different in

09:09:35 20    July than they are in May.     Presumably, Dr. Nettles being

09:09:43 21    not that excited to appear in person, he may not be anymore

09:09:48 22    excited to appear in person in July.       And you know, I don't

09:09:54 23    think -- and so, you know, I believe that counsel can

09:10:03 24    cross-examine effectively if the witness is remote, and so

09:10:14 25    basically, you know, I guess the parties should discuss
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 8 of 22 PageID #: 34826
                                                                              8


09:10:20   1   things with each other.    But based on what I'm hearing, I'm

09:10:24   2   perfectly fine with Dr. Nettles as well as Mr. Bernstein and

09:10:28   3   Mr. White testifying remotely.

09:10:31   4                I guess I would ask:     Are there any more

09:10:33   5   witnesses lurking out there that one side or the other

09:10:37   6   thinks want to be remote?

09:10:41   7                MR. BRAUERMAN:    Your Honor, Steve Brauerman for

09:10:42   8   ChanBond.   Not to our knowledge.

09:10:50   9                MR. PADMANABHAN:    Your Honor, at this point in

09:10:51 10    time, we aren't aware of any, but you know, this is --

09:10:54 11    obviously, if given the option, given the current state of

09:10:59 12    things, other folks may say they want to testify remotely as

09:11:03 13    well.

09:11:03 14                 THE COURT:   All right.    Well, so I think we can

09:11:07 15    go ahead.   I don't think there's any particular advantage

09:11:10 16    being accomplished by delay.     I don't think that going ahead

09:11:14 17    in this fashion will be unfair to either side.        You know,

09:11:20 18    it's, I won't say, ironic, but -- and maybe this is not

09:11:26 19    exactly what you meant, Mr. Padmanabhan, but first it was

09:11:34 20    Cox would be prejudiced if Mr. Bernstein has to testify

09:11:36 21    remotely.   Then it was Dr. Nettles, if he testifies

09:11:41 22    remotely, Cox will be prejudiced.

09:11:44 23                 You know, you seem to be working on the

09:11:46 24    principle that unless everybody is live and in person, you

09:11:49 25    will be prejudiced.    I think there have been plenty of cases
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 9 of 22 PageID #: 34827
                                                                              9


09:11:53   1   in the last year which have shown that, generally speaking,

09:11:55   2   that's not going to be the case.

09:11:57   3               So I think in regards to Dr. Nettles,

09:12:02   4   Mr. Bernstein, Mr. White, you know, the parties will need to

09:12:08   5   meet and confer about exactly how to handle the remote

09:12:14   6   testimony which, you know, has been dealt with in plenty of

09:12:19   7   other cases, and usually the parties are able to work that

09:12:22   8   out.

09:12:23   9               So the second thing is this:       I need to start

09:12:26 10    the trial not on May 17th, but on May 20th which is the

09:12:33 11    Thursday of that week.    I have a different trial that's

09:12:37 12    going to take three days on the 17th.       And while that trial

09:12:43 13    could always resolve itself, you know, it very well may not.

09:12:50 14    I don't have any indication it's going to.        And because of

09:12:56 15    the nature of that case, it needs to take priority.

09:13:00 16                But so is there any problem with starting this

09:13:07 17    case on May 20th, rather than May 17th?

09:13:11 18                MR. BRAUERMAN:     Your Honor, this is Steve

09:13:12 19    Brauerman for ChanBond.    No issues from our side.

09:13:19 20                MS. YING:     Your Honor, this is Jennifer Ying

09:13:21 21    from Morris Nichols.    It's our understanding that at least

09:13:25 22    there's one person who on our team has a conflict if we were

09:13:28 23    to start on May 20th, and we'd request if the Court wants to

09:13:33 24    go forward in May, that we start May 24th, that Monday.

09:13:38 25                THE COURT:    Well, who's the person on your team
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 10 of 22 PageID #: 34828
                                                                              10


09:13:40   1   who has a conflict?

09:13:41   2                 MS. YING:    That would be Mr. Melsheimer.      He has

09:13:46   3   his graduation for his son.

09:13:47   4                 MR. MELSHEIMER:    Your Honor, this is Tom

09:13:51   5   Melsheimer.   First of all, I apologize for bringing up

09:13:54   6   something that is so personal in the grand scheme of this

09:13:58   7   trial, but my son is graduating from the University of Texas

09:14:02   8   School of Law and was supposed to --

09:14:04   9                 THE COURT:    Well, that's a big event, but I

09:14:06 10    guess what I'm wondering -- Mr. Melsheimer, you definitely

09:14:10 11    should be going to that rather than this -- is I've never

09:14:12 12    even heard of you until just now.       How important can you be

09:14:14 13    to this case?   And I don't mean that -- you know, my

09:14:18 14    impression is Mr. Whitman and Mr. Raskin are the people who

09:14:22 15    are going to be doing the lead amount of work here.          So you

09:14:27 16    know, people are popping in and out of these trials anyhow,

09:14:30 17    and I expect to limit the number of people who are actually

09:14:33 18    in the courtroom at any given time.

09:14:35 19                  So I guess I'm wondering, can't you go to the

09:14:37 20    graduation and just skip the first two days of trial?

09:14:43 21                  MR. MELSHEIMER:    Well, Your Honor, I appreciate

09:14:45 22    that, and I may ask my colleagues.       But I was asked to join

09:14:50 23    this case some time ago to be lead trial counsel for Cox.              I

09:14:55 24    am doing the opening.      I haven't been involved in a lot of

09:14:58 25    the proceedings.
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 11 of 22 PageID #: 34829
                                                                              11


09:15:00   1                  THE COURT:   Oh, I'm sorry.    I forgot.    I didn't

09:15:02   2   even understand which side you were on.

09:15:04   3                  Okay.   You're on the Cox side.    Oh.

09:15:09   4                  MR. MELSHEIMER:   Cox side.    I'm with Winston &

09:15:13   5   Strawn, Your Honor, and I have not had the pleasure of

09:15:15   6   meeting you.    Just for some color on this, obviously most

09:15:19   7   graduations take place on a weekend.        But because of the

09:15:22   8   pandemic, they're doing these things very small.          So they're

09:15:25   9   spreading it out over two days.      I just found out Friday

09:15:28 10    that my son's graduation, which is limited to just four of

09:15:31 11    us, is going to be at 2:20 on Friday afternoon down in

09:15:35 12    Austin.   So it's an awkward time.      It's an unusual time.

09:15:38 13                   And again, I don't like inserting this into a

09:15:40 14    case that involves a lot of people and parties, but --

09:15:44 15                   THE COURT:   You know, generally speaking,

09:15:46 16    Mr. Melsheimer, I'm sure Mr. Brauerman, and Ms. Ying, and

09:15:52 17    Mr. Blumenfeld have heard me say this a number of times.

09:15:54 18    You know, these personal events, they are important.

09:16:05 19                   MR. MELSHEIMER:   I wonder, Your Honor, and

09:16:07 20    again, I don't know the Court's practice on this, but I

09:16:09 21    suppose if -- and I know the Court's time is extremely

09:16:13 22    valuable.   I suppose we could use Thursday to pick the jury

09:16:19 23    and do the opening statements and resume the trial on

09:16:21 24    Monday.   Again, I'm not trying to dictate --

09:16:25 25                   THE COURT:   Well, no, no.    That's a reasonable
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 12 of 22 PageID #: 34830
                                                                              12


09:16:27   1   suggestion, Mr. Melsheimer.      So here's my concern about that

09:16:46   2   which is one of the things about starting on May 20th is the

09:16:55   3   end of the next week is backing up into the Memorial Day

09:16:58   4   weekend, and I'm just concerned that if we don't have any

09:17:09   5   trial on Friday that we may get jammed up at the back end in

09:17:23   6   a way that's not necessarily good.       Let me think about this.

09:17:41   7                MR. MELSHEIMER:     Your Honor, if I might.      As I

09:17:42   8   understood, the trial was going to be completed in five

09:17:45   9   days, and so I don't -- again, I don't presume to judge what

09:17:50 10    you're going to be doing with various protocols that may end

09:17:54 11    up making the trial longer, but it seems like if we started

09:17:58 12    Thursday and got as much done as we could Thursday, that you

09:18:02 13    would have -- the trial ought to be finished by the 27th

09:18:07 14    under the Court's current schedule.

09:18:10 15                 THE COURT:    Yeah, but then you've got

09:18:12 16    deliberations.   So I take it what you're telling me is if we

09:18:25 17    stayed with the 17th, you'd be asking to have the Friday off

09:18:31 18    or you know --

09:18:33 19                 MR. MELSHEIMER:     Again, I hate to put it that

09:18:35 20    way, but, yes, I am.    I am afraid I would be.       Again, this

09:18:38 21    is all somewhat dynamic based on, you know, what they

09:18:42 22    decided to do with the graduation as of Friday.

09:18:45 23                 THE COURT:    Okay.   I understand.     If we have

09:18:53 24    trial on Thursday, you can get down to Austin without too

09:18:57 25    much trouble for Friday?
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 13 of 22 PageID #: 34831
                                                                              13


09:19:00   1                MR. MELSHEIMER:     Yes, Your Honor.

09:19:03   2                THE COURT:    All right.    Well, we'll plan to have

09:19:14   3   a full day on Thursday and not have anything on Friday.          And

09:19:22   4   it is -- and we'll deal with the back end, so to speak, in

09:19:30   5   terms of jury selection.     I haven't quite figured out how,

09:19:36   6   but I think we can do that or we can always just have them

09:19:41   7   come back and deliberate after a three-day weekend.

09:19:45   8                Okay?

09:19:45   9                MR. MELSHEIMER:     Your Honor, thank you very

09:19:47 10    much.   I really appreciate that.     My son thanks you and

09:19:50 11    you're going to keep me out of trouble in Texas.

09:19:52 12                 THE COURT:    It's all right.

09:19:54 13                 MR. MELSHEIMER:     So I appreciate it very much.

09:19:55 14                 THE COURT:    It's no problem, Mr. Melsheimer.

09:19:58 15    Okay.

09:20:00 16                 MR. BRAUERMAN:    Your Honor, this is Steve

09:20:01 17    Brauerman.   I don't think it's necessary, but I just wanted

09:20:04 18    to say, obviously, we understand Mr. Melsheimer's conflict,

09:20:06 19    and we're happy to make whatever accommodations are

09:20:10 20    acceptable to Your Honor that work for him.        So we

09:20:14 21    appreciate everyone's efforts.

09:20:16 22                 THE COURT:    Okay.   Thank you, Mr. Brauerman.

09:20:18 23                 All right.    So the next thing was I was --

09:20:31 24    really the only other things that I more or less have to do,

09:20:35 25    or have to address, or were thinking about addressing today
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 14 of 22 PageID #: 34832
                                                                              14


09:20:38   1   is I thought we should have some sort of meeting that would

09:20:43   2   involve at least Delaware counsel and presumably some senior

09:20:49   3   member of the outside counsel some time the week before so

09:20:56   4   that you can look over the courtroom setup and, you know, we

09:21:04   5   may be doing objections with headsets and things like that.

09:21:09   6   So I thought it would be good for us to have a dry run.          And

09:21:15   7   so I don't have a particular date, but I'm generally

09:21:20   8   available during the period of May 11th to May 13th.          That's

09:21:24   9   the Tuesday to Thursday of the week before.        And I would

09:21:28 10    like you all to confer with each other and my staff and pick

09:21:32 11    some time that you'd be here then to get the lay of the

09:21:41 12    land.

09:21:42 13                 In terms of jury selection, I'm expecting to

09:21:47 14    gain some experience on this next week in a criminal trial.

09:21:54 15    But what I would like to do is essentially this:         We're

09:22:03 16    going to send out a form that was developed last year at

09:22:09 17    some point and which it has been modified personally by

09:22:14 18    Judge Noreika and me to the panel or prospective panel in

09:22:22 19    advance to ask them questions about COVID, and their

09:22:27 20    concerns about COVID, and the like.       And you know, and ask

09:22:33 21    if they have a vaccination scheduled.

09:22:37 22                 And so what I would like to do is we have a jury

09:22:41 23    plan which allows the clerk to excuse a few very narrow

09:22:47 24    categories of people who respond to the summons, but what I

09:22:55 25    would like to do is have your consent that I also excuse
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 15 of 22 PageID #: 34833
                                                                              15


09:23:03   1   people basically based on this response to the COVID

09:23:06   2   questionnaire, so that the people that we actually bring in

09:23:15   3   seem unlikely to being excused because of COVID.         And

09:23:22   4   basically what I would expect to do is send out the

09:23:27   5   questionnaire, excuse people and then to whoever's left, the

09:23:40   6   jury administrator will conduct some randomization and will

09:23:45   7   bring in enough people so that we have 32 people who have

09:23:52   8   been sort of screened for COVID.      And then we'll just do a

09:23:56   9   regular sort of jury selection where I feel confident based

09:24:04 10    on experience that if we've got sort of the COVID screening

09:24:08 11    in at this point, we can only do a voir dire of the maximum

09:24:13 12    of 32 people at a time, that we will get enough people for

09:24:18 13    the jury, and to give each side three preemptory strikes.

09:24:26 14                  So what I'd like you all to do is think about

09:24:33 15    this and talk to each other.      And if both sides agree, you

09:24:43 16    know, just send me a letter saying, yeah, Judge, you screen

09:24:46 17    out people for COVID concerns, and then that's what I'll do.

09:24:53 18    If you don't agree, you know, we'll go to plan B.         And I'm

09:25:01 19    not entirely sure what plan B is and, you know, this is

09:25:09 20    something -- there's no need, no particular urgency about it

09:25:13 21    because we're going to send out the questionnaire

09:25:17 22    regardless.   And in fact, based on the criminal trial I

09:25:20 23    have, we'll actually be setting up this questionnaire, I

09:25:26 24    don't know, probably or we'll be sending out the summons for

09:25:30 25    the panel, you know, within like the next week or so.          I
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 16 of 22 PageID #: 34834
                                                                              16


09:25:35   1   forget.

09:25:36   2                Actually, what is today?      Oh, the 18th, 19th.

09:25:39   3   Yeah, we'll be sending it out pretty soon.

09:25:42   4                Do you all understand what I'm saying?

09:25:47   5                MR. BRAUERMAN:    Your Honor, this is Steve

09:25:48   6   Brauerman for ChanBond.     We understand.

09:25:51   7                MS. YING:    Your Honor, this is Jennifer Ying

09:25:53   8   from Morris Nichols.     I think we understand as well, but

09:25:57   9   from a logistical standpoint is the Court -- I don't believe

09:26:01 10    the Court had publicly shared what that COVID questionnaire

09:26:06 11    looks like to the juror summons.      Is that something that the

09:26:09 12    parties can get access to?

09:26:11 13                 THE COURT:    Yeah, yeah.    I'll be happy to

09:26:12 14    forward it to Delaware counsel.      That's a perfectly

09:26:17 15    reasonable request.    It's not a secret.      After all, plenty

09:26:20 16    of people are getting it.     So I will send you along the

09:26:23 17    questionnaire today.

09:26:26 18                 MS. YING:    Thank you, Your Honor.

09:26:27 19                 THE COURT:    Okay.

09:26:28 20                 MS. YING:    And then I didn't know if Your Honor

09:26:29 21    had any other logistical remarks, but we did have a question

09:26:33 22    for the Court regarding what the number of attorneys or

09:26:39 23    people that could be in the courtroom at a time would be, if

09:26:42 24    the Court has made any decisions about that at this time.

09:26:47 25                 THE COURT:    Well, so that's a very reasonable
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 17 of 22 PageID #: 34835
                                                                              17


09:26:49   1   question, too, Ms. Ying.     And I had them -- actually, it was

09:26:53   2   on my list here.    It's pretty much the only other thing on

09:27:00   3   my list.   And I guess what I would say is rather than me

09:27:05   4   just saying, yeah, here's the answer, which I have done

09:27:08   5   earlier in some bench trials, maybe the parties ought to

09:27:17   6   make a request essentially with the premise that you have to

09:27:23   7   justify having, you know, more than, say, three lawyers in

09:27:28   8   the courtroom at a time.     We will have an overflow

09:27:34   9   courtroom, you know, with some video feed so that the people

09:27:37 10    who are not in the courtroom can, nevertheless, watch it as

09:27:43 11    it happens and do whatever it is that they do.

09:27:48 12                 But so why don't you all talk to each other and

09:27:54 13    you can send me a letter in due course, probably sooner

09:27:58 14    rather than later, but in due course as to what you think

09:28:06 15    the rules should be on that.      All right?

09:28:12 16                 MS. YING:    Thank you, Your Honor.

09:28:13 17                 MR. BRAUERMAN:    Your Honor, it's Steve

09:28:15 18    Brauerman.   I just wanted to ask if Your Honor would view

09:28:18 19    attorneys who are fully vaccinated as perhaps a reason to

09:28:22 20    expand that number.

09:28:23 21                 THE COURT:    Well, why don't you think about that

09:28:25 22    and you can put it in the letter.       I mean, I do think, you

09:28:28 23    know, totally vaccinated people, you know, have a leg up in

09:28:39 24    this.   And but, again, I think it's best you all think about

09:28:48 25    this first and, you know, send me your respective requests
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 18 of 22 PageID #: 34836
                                                                              18


09:28:53   1   or maybe your joint requests would be even better, and I

09:28:58   2   will consider it.    But I do want to limit the number of.

09:29:02   3   I'm just not sure exactly what that limit should be.

09:29:09   4                MR. BRAUERMAN:    Your Honor, for us, perhaps it

09:29:11   5   makes sense for us to submit that after we see the layout

09:29:14   6   the week before or is that too late for Your Honor because

09:29:16   7   that might be --

09:29:17   8                THE COURT:    I think it would be better perhaps

09:29:19   9   for your own planning to get the letter in sooner because,

09:29:24 10    you know, it may kind of -- you know, the less things you

09:29:27 11    push off until the last minute, the happier everyone or the

09:29:31 12    happier you'll be probably.

09:29:33 13                 MS. YING:    Your Honor, this is Jennifer Ying

09:29:35 14    from Morris Nichols.     Would we be able then to make

09:29:38 15    arrangements to at least view the revised courtroom setup

09:29:41 16    prior to, I guess, the May 11th through 13th dates that you

09:29:46 17    had referenced for the actual run through?

09:29:49 18                 THE COURT:    Sure.   Just to be clear, because I

09:29:51 19    don't know what you may have seen already, Ms. Ying, we

09:29:56 20    haven't really changed the courtroom setup since it was set

09:29:59 21    up last year at some point.      And the plan would be that the

09:30:04 22    trial would actually be in what we know is Judge Stark's

09:30:08 23    courtroom, and my courtroom would be used as the jury room.

09:30:13 24    But it would be perfectly fine to and perhaps even better if

09:30:19 25    you did it jointly, but to contact one of my staff, and you
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 19 of 22 PageID #: 34837
                                                                              19


09:30:29   1   can come over and look at it as soon as you like.

09:30:34   2                MS. YING:    Well, we'll coordinate with

09:30:36   3   Mr. Brauerman and his firm and reach out to your chambers to

09:30:41   4   make arrangements.    Thank you, Your Honor.

09:30:43   5                THE COURT:    Okay.   Yeah, that's no problem.

09:30:45   6   That's a very reasonable request.

09:30:46   7                All right.    So I don't really have anything else

09:30:52   8   written down on my list here.      Is there anything else that

09:30:58   9   any counsel wants to bring up?

09:31:03 10                 MR. PADMANABHAN:      Your Honor, this is Krishnan

09:31:04 11    Padmanabhan with Winston.     One other thing that maybe I'd

09:31:10 12    bring to the Court's attention or raise with the Court which

09:31:13 13    is that some of the trials that have been taking place over

09:31:18 14    the last year, you know, we have -- obviously, folks have

09:31:25 15    been listening in intently to see how they have been

09:31:29 16    conducted and --

09:31:30 17                 THE COURT:    Well, I'm sorry, Mr. Padmanabhan.

09:31:32 18    Again, for some reason, you're a little less distinct than

09:31:36 19    the other people who have been talking.

09:31:39 20                 MR. PADMANABHAN:      I apologize, Your Honor.     My

09:31:41 21    cell phone connection, I guess, is less than optimal.          Let

09:31:44 22    me try once again.

09:31:45 23                 I was saying that for those of us who have been

09:31:51 24    listening in to some of the jury trials that have been

09:31:54 25    taking place, patent jury trials that have been taking place
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 20 of 22 PageID #: 34838
                                                                              20


09:31:58   1   over the last year, you know, there's been in some regular

09:32:03   2   instances and some of the cases in Texas, for example,

09:32:07   3   reference to the fact that this particular case is obviously

09:32:10   4   very important because people have been brought in, you

09:32:14   5   know, given the health -- you know, despite the health

09:32:17   6   crisis.   And we -- you know, we wanted to raise with Your

09:32:22   7   Honor the prospect of a jury instruction to make sure that

09:32:26   8   the jury doesn't read anything into it and that they

09:32:29   9   understand fully that there's nothing unique about this case

09:32:33 10    that is bringing them in, given the health crisis.         You

09:32:39 11    know, we see that played up in some of the other patent jury

09:32:41 12    trials, and we're happy to confer with plaintiffs about how

09:32:44 13    exactly that should read, but we wanted to raise it with

09:32:47 14    you.

09:32:48 15                 THE COURT:    All right.    Well, Mr. Padmanabhan,

09:32:50 16    you read my mind because that was going to be my response is

09:32:54 17    why don't you talk to the other side and submit me

09:32:56 18    something.

09:32:58 19                 MR. PADMANABHAN:      We'd be happy to do that, Your

09:32:59 20    Honor.

09:32:59 21                 THE COURT:    Okay.   Anything else from anybody?

09:33:04 22                 MR. BRAUERMAN:    Your Honor, this is Steve

09:33:06 23    Brauerman from ChanBond.     We have nothing further.      Thank

09:33:08 24    you for your time this morning.

09:33:09 25                 MS. YING:    Your Honor, this is Jennifer Ying
   Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 21 of 22 PageID #: 34839
                                                                              21


09:33:15    1   from Morris Nichols Arsht & Tunnell.      I don't believe we

09:33:18    2   have any other questions at this time, Your Honor.        Thank

09:33:22    3   you.

09:33:22    4                 THE COURT:   All right.   Well, so just to sum up

09:33:25    5   what I'm going to do is I'm going to make sure there's no

09:33:28    6   trial on Friday, and I'm going to send the COVID

09:33:31    7   questionnaire to Delaware counsel.      And so I thank you for

09:33:36    8   your time.    You know, as I said, I think I have a trial, a

09:33:41    9   criminal trial actually next week, so I may be a lot more

09:33:48 10     alert to certain issues, assuming that actually happens.

09:33:51 11     But to the extent that the parties need or think it's

09:34:00 12     beneficial to dialogue with the Court about this, that or

09:34:03 13     the other thing before trial, you know, I would like to make

09:34:07 14     this work smoothly, and so you should feel free to jointly

09:34:13 15     get in touch about things that you think that would be a

09:34:18 16     good idea to do.

09:34:20 17                   All right.   Well, listen, thanks.     That's it for

09:34:23 18     this morning.     Thank you all for your time, and I will see

09:34:28 19     you down the road.    All right?   We'll, I'm going to hang up

09:34:33 20     now.   Goodbye.

09:34:36 21                   (Everyone said, Thank you, Your Honor.)

           22                 (Teleconference was concluded at 9:34 a.m.)

           23                 I hereby certify the foregoing is a true and

           24   accurate transcript from my stenographic notes in the

           25   proceeding.
Case 1:15-cv-00842-RGA Document 568 Filed 04/30/21 Page 22 of 22 PageID #: 34840
                                                                           22


     1                   /s/ Heather M. Triozzi
                         Certified Merit and Real-Time Reporter
     2                   U.S. District Court

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
